Title: To James Madison from John Armstrong, Jr., 9 October 1807
From: Armstrong, John, Jr.
To: Madison, James



Sir,
Paris 27 December 1807.

I forward by Mr. Mc.Elhonny a copy of a second and very extraordinary decree of this Government with regard to neutral commerce. Whether it be meant to stimulate Great Britain to the commission of new outrages, or to quicken us in repelling those she has already committed, the policy is equally unwise, and so decidedly so, that I know not a single man of consideration who approves of it.  It is however not less true that it is as difficult to find one who will hazard an objection to it. 578. 1102. 1001. 626. 1105. 1090. 590. 386. 1105. 1482. 646. 1569. 582. 1165. T__d who in this way is permitted to 910. 178. 586. 687. 269. 259. than any other person 1105. 750. 1379. 1587. 697. not aware 958. 1467. 746. 1354. 1484. 897. 1588. 895. 1409. 1225. 1459. 588. 1591. 1116. 1484. 895. 630. 1459. 1020. do more than 522. 584. 853. 895. 971. 896. 972. 269. 248. 405. 430. 1165. 1013. 1230. 963. 967. 322. 520. 1086. 1301. 432. 1116. 896. 1165. 590. 658. 
1459. 985. 827. 1116. 1280. 901. 903. 1165. 910. 1105. 1217. 1078. 1155. 1484. 972. 561. 618. 632. 526. 1216. 838. 1083. 607. 
The Emperor is expected here on the last day of the month  I have the honor to be with very great respect Sir, Your most obedient & humble Servant,

John Armstrong


P. S.  As Mr. Lee thinks it probable that both the copies of my dispatch of the 15th. Nov. are taken to England, I send a third copy with this 344. 1487. 1590. 1325. 794. 1201. 1260. 1401. 578. 971. 972. 32. 629. 1127. 1001. 1165. 1436. 1469. 1354. 972. 882. 607. 807. 1516. 1088. 417. 1356. 266. 962. 344. 1482. 1701. 482. 1354. 399. 1268. 831. 970. 1354. 705. 1216. 1078. 934.  In every other act of his life he 1411. 1196. 417. 1268. 1467. 240. 961. 1090. 590. 1439. 311. 1001. 1217. 758. 975. 611. 927. 962. 972. 1215. 975. 1088. 1219. 146. 1001. 1165. 927. 1461. 627. 308. 1217. 802. 1217. 550. 1001. 1723. 1459. 385. 1459. 21. 1587. 1494. 827. 927. 1123. 1165. 1484. 1116. 1300. 1480.
I have seen a letter from the Minister of Marine in which he says, "the vessels of friendly and allied powers now in the ports of the Empire, shall not be permitted to depart untill further orders."  The professed object of this measure is "to prevent their falling into the hands of the enemy".  The real object is to induce the British to arrest all such vessels, (of Ours) as may be within their grasp  Thus the two rivals are to go on endeavoring which can most outrage law and justice.  The letter above mentioned was written to the Minister of Denmark.  A similar notice has not yet been sent to me.  It is therefore possible, that His Majesty’s care is restricted to vessels of powers both friendly and allied -- that it is a squeeze purely fraternal.  If so, we may escape for this time.  I State this however as a thing barely possible and am Sir, With very high consideration Your most Obedient Servant


John Armstrong


29 Decemb.
England has accepted the mediation of Austria on condition that the basis on which the negociation is to be conducted, shall be previously and fully avowed.  Napoleon has consented to the condition and Count Meer (of the Austrian Embassy) is crossing to London with this basis.  Maritime rights certainly are not forgotten in it. 1428. 590.1482. 1562. 772. 709. 1307. 772. 1217. 1078. 1121. 1093. 590. 241. 1165. 621. 821. 415. 426. 687. 281. 1116. 395. 508. 1415. 502. 925. 945. 972. 1460. 305. 1482. 318. 1379. 1217. 630. 1415. 771. 643.
This day received your letter of the 18th. of October last.  If my accounts are to be accommodated to certain rules of the treasury, I must beg to be furnished with those Rules.  The only rule of which I have been apprized, I have conformed to in all respects 1-2.  I have drawn no bill but upon vouchers of the form previously agreed upon between the Minr. of the Fr. Treasury & the Minister of the U. S.

